ON MOTION DOE REHEARING1
Api'il 19, 1944
Mr. Justice De Jesús
delivered the opinion of the court.
This is a motion for rehearing wherein petitioner alleges that the interpretation placed by us on the last paragraph of §1867 of the Civil Code is erroneous. He insists that we must follow the construction which the Supreme Court of Spain applied to §1967 of the Spanish Civil Code (equivalent to our §1867) in its judgment of December 19, 1933. According to said judgment, the time for prescription of the action for recovery of wages shall be computed from the day on which the employee received his weekly, semi-monthly, or monthly salary, as the case may be, because such was the day when the employee could have and should have effectively claimed any deficiency in the amount of his salary.
Petitioner contends that when the lease of services is for an indefinite period, if it is agreed to pay for the services weekly, semi-monthly, or monthly, it is presumed that the contract has been entered into for the minimum period of *236one week7 two weeks, or one month, as the case may be. In support of his contention the petitioner cites certain cases taken from a note in Corpus Juris. He also alleges that he finds support for that presumption in §1478 of the Civil Code, which has no equivalent in the Spanish Civil Code, and provides as follows: ,
“Every employee of an industry or other lucrative business whose services are contracted for without co definite term, and whose salary is agreed upon by the month, fortnight, or week, who is discharged without just cause and without previous notice served at least fifteen days prior to his discharge, shall be entitled to receive 'from his principal or employer such salary as lie may have earned and one month’s, one fortnight’s, or one week’s additional salary, as the case may be; ...” (Italics ours).
The presumption relied on by the petitioner undoubtedly exists in the states where the cases cited by him originated. But in Puerto Rico such presumption does not exist, nor is it found, as alleged by petitioner, in §1478 of the Civil Code. The purpose of said Section is to grant predetermined compensation in those cases in which there is lacking a fixed period in the contract to hire services where the employer discharges the employee without just cause and without previous notice served <at least fifteen days prior to his discharge. In order to fix that compensation, a standard had to be established, and the lawmaker decided to take as a standard for such compensation the salary of one week, a fortnight, or a month, according to whether the salary was .paid by the week, fortnight, or month, respectively. It could have taken any other standard and in any case it would hot have limited the contract to a fixed period.
That presumption .exists in Spain, but it is imposed by §18 of the Code of Labor of said country which provides:
“Every labor contract shall last for a fixed period.
“If an express stipulation is lacking and when there is no prevailing custom to the contrary, the contract will operate as follows: per *237day, wben the compensation is daily, even though payment is made weekly, or semi-monthly; per month, when the compensation is paid monthly, or annually, if it is for years.”
But in Puerto Rico, as we said in our main opinion, said Code of Labor does not exist, or any other similar statute, and therefore we must construe §1867 of our Civil Code in accordance with its own terms, hearing in mind.its legislative history.
Section 1967 of the Spanish Civil Code has its origin in Law 10, Tit. 11, Book 10 of the Novísima Recopilación, which provides that an action for the recovery of wages due to servants or menial servants for services rendered should be instituted “within three years after they were discharged by said masters,” unless it were proved that prescription had been interrupted by demands of payments during said period. Códigos Españoles, vol. 9, p. 339.
The author of the Novísima Recopilación to which we have just referred had to be aware that at the beginning of the sixteenth century, when this law was in force, the poor workman was at a great disadvantage with respect to his powerful “master.” Never would a workman have dared to claim from his employer the salary duly earned by him without running the risk of losing his job. And in aid of the workman’s right a law was enacted which provided that the time for prescription would begin to run after the workman were free from his employer’s influence.
But in' the nineteenth century the Spanish Civil Code went' into effect and its authors realized that there had been a change in the; nature of the services rendered by the workman and that a process of renovation was under way which abolished the former contract and gave rise to a new contract. With this in mind they were undoubtedly prompted to limit the scope of the law of the Novísima Recopilación so that the time for prescription would be computed from the day each contract expired without taking into account *238whether the workman remained in the same employment. And giving expression to their thought, they prescribed in the last paragraph of §1867 of the Civil .Code the following:
“The time for the prescription of actions referred to in the next three preceding paragraphs shall be computed from the time the respective services were last rendered.” (Italics ours.)
If the authors of the Civil Code had intended to create the- presumption that the lease of services for. an indefinite period would expire at the end of each week, fortnight, or month, as the case may be, when the services were paid per week, fortnight, or month, • respectively, and therefore that the time for prescription should be computed from the time that the employer had made each payment, they could have easily expressed such intention, just as they provided for urban leases in the absence of an agreement as to the duration of the lease.1 The Supreme Court of Cuba in its judgment No.- 99 of December 2, 1905, construed § 1967 of the Civil 'Code as we have done in the instant case, and so did the commentators of the Spanish Civil Code and the Supreme Court of Spain until the Code of Labor was enacted therein. But here, said code does not exist, and to cases like the present one we can not apply § 1869 of our Civil Code (1969 Spanish code) where prescription accrues with the right of action. And this is so because §1869 is applicable, according to its own terms, “when there is no special provision to the-contrary” but said special provision is expressed, as we have seen, in the last paragraph of § 1867, wherein it is provided, for cases like the one involved herein, that the time for prescription shall be counted “from'the time the respective services have ceased to be rendered.”
It is unnecessary for the workman, and even unjust to the employer, considering the modern means of defense avail*239able to the former to defend his own rights, that the employer should be under a constant fear of being sued for unpaid wages during the whole existence of the contract of services not having a fixed period and even within three years after the respective services were last rendered. In many cases the employer runs the risk of losing the evidence which he could have used for his defense if the action had been brought against him within a reasonable time; in other cases the amount of the compensation sought might increase to such proportion that a judgment against him might cause his ruin economically. But these considerations, just and reasonable as they are, should be brought before the Legislative Assembly and not before the courts of justice, who are estopped from passing judgment on the soundness and wisdom of a law.
For the reasons stated the motion for reconsideration wil] be denied.

 "Should á term, not have been fixed for the lease, it is undestood for years, when an annual rent has been fixed, for months, when the rent is monthly, and for days, when it is daily. ...” Section 1581, Spanish Civil Code (§1471, Puerto Rico, 1930 ed.).